SECOND AMENDMENT

TO

TURN KEY DATACENTER LEASE

THIS SECOND AMENDMENT TO TURN KEY DATACENTER LEASE (this “Amendment”) is made
and entered into as of (but not necessarily on) the latest of the parties’
respective dates of execution set forth on the signature page hereof (the “2A
Effective Date”), by and between DIGITAL ALFRED, LLC, a Delaware limited
liability company (“Landlord”), and CONSTANT CONTACT, INC., a Delaware
corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have heretofore entered into that certain Turn Key
Datacenter Lease having an effective date of December 31, 2010 (the “Original
TKD Lease”), as amended by that certain First Amendment to Turn Key Datacenter
Lease having an effective date of March 31, 2011 (the “1A”; together with the
Original TKD Lease, collectively, the “TKD Lease”), covering approximately 3,600
total square feet of area located in Suite 140 and certain pathway rights
(collectively, the “Tenant Space”), in that certain building located at 3105
Alfred Street, Santa Clara, California (the “Building”);

WHEREAS, Landlord and Tenant have heretofore entered into that certain POP Room
Rider having an effective date of December 31, 2010 (the “POP Rider”), which
amends and modifies the TKD Lease and covers (i) two (2) one-quarter (1/4) racks
in Suite 155 of the Building, and (ii) two (2) one-quarter (1/4) racks in Suite
142 of the Building (the TKD Lease and the POP Rider are referred to herein,
collectively, as the “Lease”);

WHEREAS, the Lease commenced eighteen (18) days following the Outside Completion
Date set forth in the TKD Lease (the “Late Lease Commencement”);

WHEREAS, each capitalized term or phrase used in this Amendment shall have the
same meaning as the meaning ascribed to such term or phrase in the Lease unless
expressly otherwise defined in this Amendment; and

WHEREAS, Landlord and Tenant desire to further modify the terms of the Lease in
accordance with the terms and conditions herein provided.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration paid by each party hereto to
the other, the receipt and sufficiency of which are hereby mutually
acknowledged, Landlord and Tenant hereby agree as follows:

1. Tenant Improvement Allowance; Installation Fee.

A. 2A Tenant Improvement Allowance. Contemporaneously with Landlord’s execution
of this Amendment, Landlord hereby agrees to deliver the sum of

 

-1-



--------------------------------------------------------------------------------

$50,000.00 (the “2A Tenant Improvement Allowance”) to Tenant, as a tenant
improvement allowance. Notwithstanding anything in the Lease to the contrary,
Tenant hereby (i) agrees that the 2A Tenant Improvement Allowance shall be
Tenant’s sole and exclusive remedy with respect to the Late Lease Commencement,
and (ii) releases and holds harmless Landlord and the other members of the
Landlord Group from any and all Claims arising from, in connection with, or in
any manner related to the Late Lease Commencement (“Tenant’s Release”). Tenant’s
Release shall survive the expiration or termination of the Lease.

B. Installation Fee. Landlord and Tenant acknowledge that Landlord has not yet
invoiced Tenant for, and Tenant has not yet paid, the Installation Fee.
Effective as of, and from and after, the 2A Effective Date, Landlord does hereby
waive the Installation Fee contained in Item 9 of the Basic Lease Information of
the TKD Lease. Accordingly, effective as of, and from and after, the 2A
Effective Date:

(i) Tenant shall no longer be obligated to pay the Installation Fee;

(ii) Item 9 of the Basic Lease Information of the TKD Lease is hereby amended
and restated in its entirety to read as follows:

 

9.    Intentionally Deleted:    Intentionally Deleted.

(iii) Section 3.2 of the Standard Lease Provisions of the TKD Lease is hereby
amended and restated in its entirety to read as follows:

3.2 Installation Fee. Intentionally Deleted.

2. Estoppel. Tenant hereby (a) confirms, to the best of Tenant’s actual
knowledge, Landlord is not in default under the Lease as of the date this
Amendment is executed by Tenant, and (b) confirms that, to the best of Tenant’s
actual knowledge, as of the date this Amendment is executed by Tenant, Landlord
has no outstanding obligations with respect to the Tenant Space and/or under the
Lease that would, with the passage of time, the giving of notice, or both,
result in Landlord being in default under the Lease.

3. Confidentiality. Each party agrees that the terms and provisions of this
Amendment are confidential and shall be governed by Section 17.19 of the
Standard Lease Provisions of the TKD Lease as though the terms hereof were
originally part of the Lease.

4. Miscellaneous.

A. In the event that the terms of the Lease conflict or are inconsistent with
those of this Amendment, the terms of this Amendment shall govern. In that
connection, the Lease is hereby amended as and where necessary, even though not
specifically referred to herein, in order to give effect to the terms of this
Amendment.

B. Except as amended by this Amendment, the terms of the Lease are ratified by
the parties and remain in full force and effect.

 

-2-



--------------------------------------------------------------------------------

C. Submission of this Amendment for examination does not constitute an offer,
right of first refusal, reservation of, or option for, any premises in or on the
Building. This Amendment shall become effective only upon execution and delivery
by both Landlord and Tenant.

D. This Amendment may be executed simultaneously in two or more counterparts
each of which shall be deemed an original, but all of which shall constitute one
and the same Amendment. Landlord and Tenant agree that the delivery of an
executed copy of this Amendment by facsimile or e-mail shall be legal and
binding and shall have the same full force and effect as if an original executed
copy of this Amendment had been delivered.

[SIGNATURE PAGE TO FOLLOW]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed on the respective dates set forth below, to be effective as of the 2A
Effective Date.

 

LANDLORD:

DIGITAL ALFRED, LLC,

a Delaware limited liability company

By:   

  Digital Realty Trust, L. P.,   a Maryland limited partnership,   its member
and manager  

By:   

  Digital Realty Trust, Inc.,     a Maryland corporation,     its general
partner    

By:   

 

/s/ Richard Berk

   

Name:

  Richard Berk    

Title:

  Vice President Portfolio Management, West Region

Date: December 15, 2011

TENANT:

 

CONSTANT CONTACT, INC.,

a Delaware corporation

By:

 

/s/ John J. Walsh, Jr.

Name:

  John J. Walsh, Jr.

Title:

  Senior Vice President, Engineering and Operations

Date: November 28, 2011

 

-4-